Citation Nr: 1600101	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  09-18 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right thumb disability.

5.  Entitlement to service connection for residuals of frostbite of the hands (claimed as cold weather injuries). 

6.  Entitlement to service connection for residuals of frostbite of the feet (claimed as cold weather injuries). 

7.  Entitlement to service connection for right ear hearing loss disability.

8.  Entitlement to a compensable initial rating for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from July 1981 to June 1994.
  
These matters come before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Decatur, Georgia.    

In October 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in November 2014 and were remanded for the Veteran to be scheduled for a Board hearing.  They have now returned to the Board for further appellate consideration. 

The issues of entitlement to increased ratings for posttraumatic stress disorder (PTSD) and gastroesophageal reflux disease (GERD) have been raised by the record in a VA Form 21-526EZ received by VA in October 2013, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a right ear hearing loss disability and entitlement to a compensable initial rating for left ear hearing loss disability add addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In October 2015 correspondence, the Veteran and his accredited representative indicated that the Veteran wished to withdraw the claims of entitlement to service connection for bilateral shoulder disability, a skin disability, and hypertension

2.  The Veteran is less than credible as to the extent of any cold weather exposure in service.

3.  The most probative evidence of record is against a finding that the Veteran had cold weather injuries or frostbite in service.

4.  The most probative evidence of record is against a finding that the Veteran has a foot and/or hand disability causally related to cold weather in service.

5.  The most probative evidence of record reflects that the Veteran has peripheral neuropathy of the lower extremities due to nonservice-connected disability.

6.  The most probative evidence of record is against a finding that the Veteran has a right thumb disability.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for bilateral shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a skin disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

4.  The criteria for service connection for residuals of frostbite of the hands (claimed as cold weather injuries) have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

5.  The criteria for service connection for residuals of frostbite of the feet (claimed as cold weather injuries) have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303.

6.  The criteria for service connection for a right thumb disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In October 2015 correspondence and at the Board hearing, the Veteran and his accredited representative indicated that the Veteran wished to withdraw the claims of entitlement to service connection for bilateral shoulder disability, a skin disability, and hypertension.  Thus, there remain no allegations of errors of fact or law for appellate consideration on those three issues.  Accordingly, the Board does not have jurisdiction to review the appeals on those issues, and the appeal as to those three issues is dismissed. 

Adjudicated Claims

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in January 2007.

VA has a duty to assist the appellant in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claims.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran has stated that he was seen by a civilian clinician in Germany for residuals of frostbite three to four weeks after the alleged incident.  He has not provided VA with treatment records or provided VA with the name, address, or any identifying information or authorization for VA to obtain any records from such treatment.  The duty to assist is not a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
Examinations were obtained in 2007 and 2013.  The Board finds that adequate opinions have been obtained as they are based on clinical findings and a review of the pertinent medical evidence.  Adequate rationale has been provided.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.
 
Residuals of Frostbite (cold weather injury) of Hands and Feet

The Veteran contends that his hands, legs, and feet suffered frostbite in service in the service while he was stationed in Germany during a field exercise, and that the frostbite was so extreme that, at one point, he was told his legs would be amputated, and that he was put on bed rest and/or light duty for six to 12 months.   He has described having excruciating pain, having legs swollen to the size of melons, and having discoloration (red, purple, blue skin) of the fingers and feet.  The Board finds, for the reasons noted below, that the Veteran is less than credible with regard to the alleged frostbite injury in service, and that service connection is not warranted. 

The Veteran's STRs are negative for any treatment of, or diagnosis for, frostbite of either the hands and/or feet.  While there is a notation of cold weather testing, there is no competent credible evidence that he actually had frostbite, and the STRs are against such a finding.  

The Board has reviewed the STRs for references to the upper and lower extremities.  The Veteran has indicated that het incident occurred in approximately February or March of 1983, or late 1982 while he was stationed in Germany.

An August 1981 triage note of acute medical care STR reflects that the Veteran reported pain in both legs for three weeks and possible indirect trauma.  He was diagnosed with a soft tissue injury.  The report is negative for any mention of cold weather exposure or residuals of such.

A September 1982 STR reflects that the Veteran was seen for an ankle and lower leg sprain.  The report is negative for any mention of cold weather exposure or residuals of such. 

A December 1982 STR reflects that the Veteran complained of right foot athlete's foot for one week.  He was to wash his feet with Povidone iodine and to be on profile with no running.  A next day December 1982 STR reflects that the Veteran complained of right foot problem of athlete's foot.  The reports are negative for any mention of cold weather exposure or residuals of such. 

A January 1983 STR reflects that the Veteran had complaints of athlete's foot for three weeks.  He was seen at the Hohenfels Aid Station.  It was noted that the Veteran had been treated the infected areas with hot soaks and Pitrex. (The Board notes that Pitrex is an anti-fungal agent.)  It was noted that the right foot, between the 1st and 2nd digit had extreme chafing, and an open sore had developed.  He also had small open sores of the 1st and 2nd digit underside.  It was noted to be a "possible Athletes' foot" and referred for re-evaluation.  Upon reevaluation, he was diagnosed with tinea pedis.  The report is negative for any mention of cold weather exposure or residuals of such. 

Another January 1983 STR reflects he had a secondary infection of impetigo of the foot.  The report is negative for any mention of cold weather exposure or residuals of such. 

A February 1983 STR reflects that the Veteran was seen with complaints of needing a profile extended for athlete's foot problems.  Upon examination, he had scaling and fissuring between the toes and sole of the foot.  It was noted that the Veteran had already tried and would not accept the protocol.  The report is negative for any mention of cold weather exposure or residuals of such. 

A July 1983 STR reflects that the Veteran was seen for a skin rash.  Upon clinical examination, he had a scab area on the lower part of both legs and a reddish lesion on the right thigh.  The report is negative for any mention of cold weather exposure or residuals of such. 

The Veteran's September 1984 report of medical history for annual purposes reflects that the Veteran denied foot trouble.

A May 1989 STR reflects that the Veteran needed right MPJ immobilization.  The report is negative for any mention of cold weather exposure or residuals of such.

A September 1984 STR reflects that the Veteran complained of a splinter in the left foot.  The report is negative for any mention of cold weather exposure or residuals of such.

The Veteran's July 1984 report of medical examination for PCS (permanent change of station) purposes reflects normal upper and lower extremities on clinical examination.  The report is negative for any mention of cold weather exposure or residuals of such.

April 1985 STRs reflect that the Veteran reported that he fell off a tank on his right hand and had complaints of the right first digit.  The Veteran left the building before he could have an x-ray.  The report is negative for any mention of cold weather exposure or residuals of such.

A June 1988 STR reflects a rash on the forearm of 36 hours in duration; the Veteran was diagnosed with impetigo.  The report is negative for any mention of cold weather exposure or residuals of such.

A January 1990 report of medical examination for periodic purposes reflects normal lower extremities and upper extremities on clinical examination.  His physical profile was noted to be a "1" for the upper and lower extremities.  A "1" reflects that the Veteran had a high level of medical fitness.  The report is negative for any mention of cold weather exposure or residuals of such. 

A September 1990 STR reflects that the Veteran complained of lower left ankle pain for three days.  An October 1990 STR reflects complaints of blotching of the skin and rashes for one month duration.  The reports are negative for any mention of cold weather exposure or residuals of such.  In addition, this was during the summer/autumn with the onset noted to be in approximately September.  There is no evidence to support a finding that the Veteran would have been subjected to freezing temperatures in the summer or autumn in Germany.

A July 1991 STR reflects that the Veteran reported discoloration of the feet for two weeks in duration.  It was noted that the Veteran complained of bluish discoloration on the top and sides of both feet and the toenails were cracking with no complaints of pain or itching.  The report is negative for any mention of cold weather exposure or residuals of such.  In addition, this was during the summer and the Veteran described the duration of two weeks; there is no evidence to support a finding that the Veteran would have been subjected to freezing temperatures in the summer, whether in Germany or Southwest Asia.

The Board finds it notable that in the approximate eight years since his claimed cold weather exposure in which the Veteran contends he was given a profile and/or light duty, and was told to keep his foot elevated for up to a year, the STRs are entirely negative for such despite frequent clinical examinations of the bilateral upper and/or lower extremities.  The Board finds that if the Veteran had had frostbite in service, it would have been reasonable for it to have been in the STRs.

The earliest notation as to any cold weather is in September 1992, more than eight years after the Veteran contends he was exposed to cold weather in service.  

A September 23, 1992 STR reflects "testing of cold weather injury" and "Test no Done".  The report is negative for any actual clinical findings of cold weather injury.

A November 1992 report of medical history reflects that he Veteran reported foot trouble.  The foot trouble was noted to be onychomycosis.  (The Board notes that onychomycosis is a nail fungus.)  The November 1992 report of medical examination reflects normal upper and lower extremities upon clinical evaluation.

A January 1994 report of medical examination for separation purposes (ETS, SSB) reflects that upon clinical examination, his upper and lower extremities were normal.

A January/February 1994 profile for the Veteran's shoulder reflects that he was not prohibited from walking or doing a two mile run on the physical fitness test.

The Veteran's April 1994 report of medical history for separation purposes reflects that the Veteran reported left and right toenails cracking severely and he was seen in approximately June 1993 for such.  He also reported "also cold weather injury."  He also reported that he had thumb pain and pain in the shins and hip. 

An undated handwritten note which appears to have been made for separation purposes and was made after service in Southwest Asia reflects that the Veteran reported foot symptoms since service in Southwest Asia.  (The Veteran served in Southwest Asia from December 1990 to May 1991).  It was noted that he had thickened splitting nails and abnormal pigmentation over the dorsum of the foot.  The assessment was post inflammatory pigmentation of questionable etiology and onychomycosis.  The note also reflects that the Veteran reported left wrist swelling without trauma and that he had a left wrist tender nodule with a negative x-ray; he was diagnosed with a ganglion of the left wrist.

In sum, the only evidence of a cold weather injury is the Veteran's apparent self-reported history.  He was never tested for a cold weather injury, and his feet problems were noted to be tinea pedis, onychomycosis, and impetigo.  The Board finds that if there was an indication that the Veteran's foot problem was a symptom or residual of frostbite or cold weather exposure, it would have been reasonable for it to be noted by a clinician when he was examined.  In the 1982-1983 time period when the Veteran contends his injury occurred, he was examined on at least six occasions and not one of the records refers to a "cold weather" injury.  In addition, none of the records with regard to the thumb notes cold weather injury. 

While the Veteran's representative has alleged that the in-service clinicians may have misdiagnosed the Veteran, there is no competent indication that the clinicians were incompetent or that the Veteran reported cold weather exposure in the 1980s.  Moreover, the Board finds that if the Veteran had excruciating pain, discoloration, hypothermia, swollen limbs, and the possibility of amputation, it would have been reasonable for the clinicians to have considered frostbite and have noted such in the records.  In addition, there is nothing in the record which suggests the possibility that the Veteran's legs would be amputated, as he now contends.  Furthermore, there is no evidence that he was on bed rest for six to 12 months.  The Board acknowledges that the Veteran was on a no running profile; however, this is not bed rest with elevated feet and it was not for frostbite but for Athlete's foot.  The Board also finds it notable that the served another decade after his claimed injury and was cleared to deploy to Southwest Asia in 1990.

The claims file includes a February 2007 QTC report of a January 2007 examination.  The report reflects that the Veteran reported that while in a field training exercise in Germany in 1983, he had numbness, discoloration and hyperthermia.  He contended that no treatment was received or administered for his feet.  With regard to the hands, he contends that the he had treatment in Germany in 1983 and reported a burning sensation.  The Veteran reported that he has suffered from Raynaud's syndrome since 1983.  The Veteran reported that he has no leg pain after walking, but has calf pain at rest and feels persistent coldness of the extremities.  He reported that as a result of a cold injury, he has a burning sensation, abnormal sensation, recurrent fungal infections, changes in skin color, and disturbances of nail growth, dull pain, joint pain, stiffness, and feeling of a cold body in hot weather.  

Upon examination in December 2007, it was noted that examination of the extremities does not reveal atrophic skin changes, ulceration, gangrene, limb pain, or persistent coldness.  Specific to the feet, it was noted that examination of the feet "reveals no tenderness, weakness, edema, atrophy, or disturbed circulation."  It was also noted that there was no discoloration of the hands and feet, no loss of tissue, no sign of fungal infection, no loss of digits, no deformity, and no ulceration or atrophy.  There were no missing nails.  Hair growth was within normal limits.  The examiner found that there was "no diagnosis because there is no pathology to render a diagnosis" for the hands and feet. 

A July 2008 VA clinical record reflects that the Veteran reported that he had some numbness in his feet that is slight.  He contends that he had frost bite of the feet while in Germany.  The examiner found that the neurovascular examination was within normal limits.  The Veteran had no lesions or nail pathology.  He had minor bunions bilaterally, but no pain in either foot.  The examiner noted that "all appears well."

A February 2011 VA clinical record for diabetes reflects that the Veteran denied pain or numbness in the feet.

2012 and 2013 VA clinical records note left and right leg complaints due to frostbite and diabetes.  The Veteran reported pain due to frostbite and that his legs were almost amputated.  Upon examination, his feet were normal (August 2012, September 2012).  The Board also finds that any clinical opinion based on the Veteran's self-reported and less than credible history lacks probative value.  The Board is not bound to accept a medical opinion which is based on unsupported evidence.  See Black v. Brown, 5 Vet. App. 177 (1993).  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 

The SSA records reflect that the Veteran alleged that he was impaired partly due to bilateral leg pain due to frostbite on both legs; he did not mention any frostbite to the upper extremities or a right hand or right thumb disability.

The Board finds that the STRs, which are contemporaneous to service, are more credible than the Veteran's statements made years after service and which were made for compensation purposes. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511  (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony.)

A July 2013 VA clinical record reflects (neurology) reflects that the Veteran was seen for peripheral neuropathy of the lower extremities.  the Veteran reported that his pain started after an incident in the 1980s when he had frostbite in the lower extremities.  He reported pain in his lower extremities below the knee.  The impression was "bilateral lower extremity neuropathy- most likely due to incident of frostbite in the 1980s which has progressively worsened due to uncontrolled diabetes."  As noted above, any clinical opinion, such as the July 2013 opinion, based on the Veteran's self-reported and less than credible history lacks probative value.  

A December 2013 VA examination report for the peripheral nerves reflects that the Veteran reported that in service he was exposed to extreme cold for 12 hours, was found barely conscious, developed hypothermia, was diagnosed with frostbite of the feet, had numbness and tingling in both lower legs, had skin flaking off, and black and blue legs and swelling from the knees down.  He reported that he was treated with cleansing, dressing, bedrest for at least 6 months, and antibiotics.  He also stated that he was on light duty for approximately one year, and his legs did not get better for several weeks and until after it had been recommended that his legs be amputated.  The Veteran also stated that since then, he has had numbness, tingling cold sensation in both feet with sensitivity to the boots, and toenail cracking, had to get boots specially fitted. 

The examiner opined that it is less likely than not that the Veteran has a bilateral leg disability causally related to active service.  The examiner considered the STRs which note a soft tissue injury and pain in the legs in 1981, as requested by the RO, and also considered the other STRs during the Veteran's service.  The examiner's opinion was based on a review of the complete claims file, to include the STRs regarding the Veteran's extremities and the post service clinical records.  The examiner opined in pertinent part, as follows:

The veteran's [STRs] lack documentation of claimed bilateral lower leg condition, numbness and pain from cold weather injury.  The veteran's present condition numbness in bilateral lower legs is more likely due to his [uncontrolled] DM.  The veteran's history is not consistent with the claims of cold injuries, the [STRs] document athletes feet bilateral treated in service. Available medical records do not document chronicity of condition during and since separation from service. 

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disabilities.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issues in this case in light of the education and training necessary to make a finding with regard to the complexities of cold weather exposure, athletes feet, tinea pedis, onychomycosis, and impetigo.  While the Veteran is competent to report symptoms such as cold, pain, and discoloration, the Board finds that etiology findings for his actual disabilities fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

In sum, the competent credible evidence of record is against a finding that the Veteran had a cold weather injury in service and/or that he has a disability causally related to service.  The preponderance of the evidence reflects that he has peripheral neuropathy due to his nonservice-connected diabetes.  The Board has also considered whether the Veteran has a disability causally related to Agent Orange, as he has previously claimed exposure, but there is no competent credible evidence of such exposure.  In addition, the Board has considered whether the Veteran has a disability due to his service in Southwest Asia, to include an undiagnosed illness, but the evidence is against any such finding.  He has a diagnosed illness which has been noted to be due to a nonservice-connected disability.

As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Right Thumb Disability

The Veteran contends that he has a right thumb disability due to an incident when a portion of tank hit his thumb while in Germany.  The Veteran contends that he fractured the base joint of his thumb (See Board hearing transcript, page 37).  He stated that it never healed correctly and he has had movement problems since then.  He reported that he was checked out and after an x-ray, he was given a splint to change every two days.  He further testified that he was told that the x-ray showed a fracture.  He reported that he has never been treated for it post service. 

The Veteran's STRs are negative for any treatment of, a fractured right thumb, and the Board finds that the Veteran is less than credible as to being told in service that he had a fracture identified on x-ray.  Moreover, as noted below, the Veteran does not have competent credible evidence of a current disability. 

The Veteran's September 1984 report of medical history for annual purposes reflects that the Veteran denied ever having had a broken bone.

The Veteran's July 1984 repot of medical examination for PCS (permanent change of station) purposes reflects normal upper and lower extremities on clinical examination.

A March 1985 radiology record reflects that the Veteran reported that he fell off a tank and had complaints of the right hand.  The report reflects that no significant abnormality was noted.  

An April 24, 1985 STR reflects that the Veteran reported that he fell off a tank on his right hand on April 22, 1985 and had complaints of the right first digit.  It was noted that he had a decreased range of motion.  A subsequent entry the same date notes that the Veteran was called for an x-ray and was not in the building.  

A May 1989 STR reflects that the Veteran complained that a splint was not comfortable.  It was noted that the right MPJ needed immobilization. 

A January 1990 report of medical examination for periodic purposes reflects normal upper extremities on clinical examination.  His physical profile was noted to be a "1" for the upper and lower extremities, which reflects a high level of medical fitness.

A November 1992 report of medical history reflects that the Veteran denied ever having had a broken bone.  It was noted that the Veteran had broken both wrists at age eight, self-medicated on occasion, had a problem with the upper eyelid, and had onychomycosis.  The Board finds that if the Veteran had a thumb fracture, it would have been reasonable for him to have reported it.  The November 1992 report of medical examination reflects normal upper extremities upon clinical evaluation.  

A January 1994 report of medical examination for separation purposes (ETS, SSB) reflects that upon clinical examination, his upper and lower extremities were normal.

The Veteran's April 1994 report of medical history for separation purposes reflects that the Veteran reported left and right thumb pain.  An April 1994 consultation sheet reflects that the Veteran complained of bilateral thumb discomfort for six months in duration after an injury on the tanks.  He reported chronic discomfort but had full range of motion.  The provisional diagnosis was MCP joint pain of the thumbs.  This would not be the joint which the Veteran complained and testified about at the Board hearing.  At the Board hearing, he testified that it was the joint at the base of the thumb. 

In sum, the STRs note some complaints of the thumb, but are against a finding of a fracture in service.  The earliest post service compliant of a right thumb is more than a decade after separation from service, and the Veteran has reported that he did not have treatment for his thumb after service.  (See 2007 QTC examination report.)

The 2007 QTC report reflects that the Veteran right hand fingertips can approximate the proximal transverse crease of palm.  Measurement of the thumb to the fingers was normal.  His right hand strength was within normal limits.  Range of motion of radial abduction was to 70 degrees, palmar abduction was to 70 degrees, metacarpal phalangeal joint flexion was to 60 degrees, interphalangeal joint flexion was to 60 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  An x-ray of the right hand showed a right hand within normal limits.  The examiner found that there was no diagnosis for the right thumb because there was no pathology to render a diagnosis. 

October 2013 SSA records reflect that the Veteran alleged that he was impaired partly due to diabetes, high blood pressure, GERD, PTSD, a back injury, and bilateral leg pain due to frostbite on both legs; he did not mention any disability to the thumb. 

While the Veteran had right thumb complaints in service, the most competent credible evidence of record does not support a finding that he has a current right thumb disability.  As noted above, the QTC examination report reflects a normal right hand and no disability of the thumb.  While the Veteran is competent to report pain, pain alone is not a disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As a service connection claim requires, at a minimum, medical evidence of a current disability, the veteran's claim for service connection for a right thumb disability is not warranted in this case. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, the Veteran has been less than credible as to the extent of his injury in service (i.e. contends he was told it was a fracture); thus, his statements as to the current condition of his thumb are suspect.  He has also not been shown to have the experience, education, or training necessary to make a competent etiology as to any thumb pain, to include whether it is due to a thumb injury more than a decade earlier.  Regardless, the Board finds that the clinical evidence is more probative than his lay statements.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.   Moreover, this is not an undiagnosed illness as contemplated by VA regulation.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to service connection for residuals of frostbite of the hands (claimed as cold weather injuries) is denied. 

Entitlement to service connection for residuals of frostbite of the feet (claimed as cold weather injuries) is denied. 

Entitlement to service connection for a right thumb disability is denied.


REMAND

Left Ear Hearing Loss Disability (Increased Rating)

The most recent examination for hearing is from 2007.  The Veteran testified at the 2015 Board hearing that he was going to attempt to get a hearing aid from VA.  As it has now been more than 8 years since the QTC examination, the Board finds that another examination may be useful in adjudicating the Veteran's claim.  

Right Ear Hearing Loss Disability

At the time of the 2007 QTC examination, the Veteran did not have a right ear hearing loss disability for VA purposes.  As the Board is remanding the Veteran's claim for a compensable initial rating for his service-connected left ear hearing loss disability for a VA examination, the Board finds that his claim for service-connection for right ear hearing loss disability should also be remanded.  This will not unduly burden the Veteran because the evidence of record as of now does not contain competent credible evidence of a hearing loss disability.  (The Board notes that the 2007 QTC examination report reflects that the Veteran had 92 percent word discrimination score with speech stimuli presented at 40 dB SL and 100 percent when speech stimuli increased 10 dB, for a finding of 100 percent speech recognition for the right ear.  In providing speech recognition scores, the starting presentation level will be 40 dB re SRT.  If necessary, the starting level will be adjusted upward to obtain a level at least 5 dB above the threshold at 2000 Hz, if not above the patient's tolerance level.  When speech recognition is 92% or less, a performance intensity function must be obtained. (See DBQ worksheet.))

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an audiology examination to determine the severity of his current right and left ear hearing loss.  If the Veteran has a right ear hearing loss disability for VA purposes, the clinician should opine whether it is as likely as not (50 percent or greater) that it is causally related to active service.  The clinician should provide an adequate rationale, based on a review of the STRs and post service records, for any opinion offered.

2.  Following completion of the above, readjudicate the issue of entitlement to service connection for right ear hearing loss disability and entitlement to a compensable initial rating, which should be staged if appropriate, for left ear hearing loss disability.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


